award of costs and attorney fees. (Doc. 99.) _ |.

Case 1:15-cv-02254-JFS Document 110 Filed 09/29/20 Page 1 of 5 oS

FE —
mM LKeg 5 —
UNITED STATES DISTRICT COURT SEP 9, op RRE

_ MIDDLE DISTRICT OF PENNSYLVANTA®.

  

GREG JOHNSON, - : 7 Cs
Plaintiff, == «| CIVIL ACTION NO. 1:15-ev-02254
v. , (SAPORITO,MJ.)

DARRELL WIREMAN, et al,

 

Defendants.

. MEMORANDUM

This matter is before the Court-on the plaintiffs motion for an. .

In his second amended: complaint, the plaintiff sought monetary |

 

damages and declaratory and injunctive relief, alleging the violation of |

his federal constitutional and statutory rights in connection with his
: | :

in December 2014, December 2015, and December 2016.

requests for religious accommodations so he could observe a religious fast. _

On March 27, 2019; we entered a memorandum and order granting:

summary judgment to the defendants on certain claims and dismissing

the rest. (Doc. 95; Doe. 96.) In relevant part, we dismissed the plaintiff Ss.

 

1 Johnson v. Wireman, Civil Action No. 1:15-cv-02254, 2019 WL

 

(continued on next page)
‘Case 1:15-cv-02254-JFS Document 110 Filed 09/29/20 Page2of5. -

| claims for injunctive relief as moot because he had been released from.
prison during the pendency of this action, we dismissed his § 1983
damages claims against two defendants—Morris L. Houser and James
Eckard—for lack of personal iivelvememty. sid we granted summary —
judgment to the other individual defendants—Darrell Wireman, Ulrich

Klemm, Shawn Kephart, and Tabb Bickell—with respect tothe plaintiff's S

 

~§ 1983 damages claims against them for failure to exhaust available
administrative remedies.

The plaintiff appealed and, ultimately, the Third Circuit affirmed
our decision in part and vacated it 3 in part.? (Doe. 106; Doc. 107.) Tn
particular, the appellate court affirmed our grant of summary judgment .
- with respect to the 2014 fast but vacated it with respect to the 2015 fast.
It also vacated our dismissal of the claims against Houser and Eckard for
lack of personal involvement. The case was then remanded to us for

further proceedings.3

 

 

(1883575 ar D. Pa. Mar. 27, 2019), aff'd in part and rev’din part, 809 Fed.
_ App’x 97 (8d Cir. 2020). |
. 2 Johnson v. Wireman, 809 Fed. App’x 97 (3d Cir. 2020).
3 None of the other claims are addressed in the appellate decision.
We presume our disposition of those claims was. not challenged by the
plaintiff on appeal. |

 

2.
 

Case 1:15-cv-02254-JFS Document 110 Filed| 09/29/20 Page 3.0f 5 ;

The instant motion, filed before that appeal was either taken or

 

decided, seeks an award ofc costs and attorney fees pursuant to 42 U.S.C.

|
§ 1988(b). “Under 42 U. S. C. § 1988(b), courts | may, in their discretion,

grant a ‘reasonable attorney’ s fee’ to a ‘prevailing party’ in n certain federal

actions, including those proceeding under 42 U.S.C. § 1983” or the

Religious Land Use and Institutionalized’ Persons Act of 2000

 

(“RLUIPA”). Raab v. City of Ocean City, 833 Bae 286, 292 (3d Cir. 2016).

The plaintiff contends that, despite thé dismissal of all claims
against him, he isa “prevailing party’ with respect to his RLUIPA claim
because the Pennsylvania Department of Corrections changed its policies
during the course of this litigation to accommodate observance of the

December fast by inmates who share the same faith as the plaintiff.4 But ~

“in order to be a ‘prevailing party,’ a party: must be ‘successful’ in the

 

sense that it has ben awarded some relief by a court.” John T. ex rel. Paul
T. v. Delaware Cty. Intermediate Unit, 318 F.3d 545, 556 (3d Cir. 2003)
(emphasis in original); see also Buckhannon, Bd. & Care Home, Inc. v.

4 The plaintiff himself was excluded from these accommodations in

 

- December 2016 because he had already participated in observance of the

- traditional Ramadan fast earlier that same year. The plaintiff was briefly

permitted this accommodation for the December 2017 fast, but he was
released from prison a few days into the month! long: fast.

 
Case 1:15-cv-02254-JFS Document 110 Filed,09/29/20 Page 4 of 5

West Virginia Dep't of Health & Human Hes, 5382 U.S. 598, 603-04

(2001); Raab, 833 F.3dat 292-93.

 

To be eligible to make a prevailing: -party claim under |
§ 1988, the plaintiff must, at a minimum, be able to
- point to a resolution of the dispute which changes the —
legal relationship between itself and the defendant. The -
change must be judicially sanctioned and must achieve.

some of the benefit the party sought in bringing suit.

Singer Mame Consultants, Inc, v. Milgram, 650 F.3d 223, 228 (3d Cir,

2011) (en banc) (citations, internal quotation marks, and ellipses

omitted). “A defendant’ s voluntary change i in conduct, although perhaps

accomplishing what the plaintiff sought to: achieve by the lawsuit, lacks

the necessary judicial imprimatur on the change.” Buckhannon, 532 US.

at 605; see also Raab, 833 F.3d at 293; Singer, 650 F.3d at 232.

 

: Here, the plaintiff has not obtained an enforceable judgment on the
merits. of his claims, nor was the policy change to which he points
obtained bya settle ment agreement between the parties to this litigation,

much less a judicially sanctioned one. See Buckhannon, 532 U.S. at 604;

 

Raab, 833 F.3d at 293-94; Singer, 650 F.3d at 231-32. Indeed, the legal
theory upon which he relies is essentially the very same “catalyst theory” —
. explicitly rejected. by the Supreme Court of the United States in

~ Buckhannon. See Buckhannon, 532 U.S. at 605; Singer, 650 F.3d at 231—

-4-.

 
Case’ 1:15-cv-02254-JFS , Document 110 Filed|09/29/20 Page 5 of 5

39.

Accordingly, we are compelled by. this precedent to deny the

plaintiff s motion, as he has. failed to ‘establish that he - is, as yet, a —

“mevailing party” for othe purpibs of ‘42 US. C. § 19880). Based on the - 7

Third ‘Circuit’s decision on appeal, “however; which | vacated ‘dna

remanded certain of the plaintiff's § 1988 claims for further proceedings,

_ the motion will be denied without prejudice to any future. such motion. |

An appropriate order follows. |

Dated: September 29 ve 2020. 7 ae bade 2

C#OSEPH F. SAPORITO,SR.
United pi States Magistnate Judge —

 
